 


109 HR 2298 IH: Indentured Servitude Abolition Act of 2005
U.S. House of Representatives
2005-05-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 2298 
IN THE HOUSE OF REPRESENTATIVES 
 
May 11, 2005 
Mr. George Miller of California (for himself, Mr. Owens, Ms. Woolsey, Mr. Waxman, Mr. Holt, Mr. Lynch, Mr. Grijalva, Mr. Michaud, Mr. Van Hollen, Mr. Kildee, Ms. DeLauro, Mr. McGovern, Mr. Davis of Illinois, Mr. Evans, Ms. McCollum of Minnesota, Mr. Kucinich, Mr. Brown of Ohio, Mr. Payne, Ms. Watson, Mr. Weiner, Mr. Berman, Mr. Abercrombie, Mr. McDermott, Mr. Stark, and Mr. Tierney) introduced the following bill; which was referred to the Committee on Education and the Workforce
 
A BILL 
To provide for labor recruiter accountability, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Indentured Servitude Abolition Act of 2005. 
2.Protections for workers recruited abroad 
(a)Basic requirements 
(1)Each employer and foreign labor contractor who engages in foreign labor contracting activity shall ascertain and disclose to each such worker who is recruited for employment the following information at the time of the worker’s recruitment: 
(A)The place of employment. 
(B)The compensation for the employment. 
(C)A description of employment activities. 
(D)The period of employment. 
(E)The transportation, housing, and any other employee benefit to be provided and any costs to be charged for each benefit. 
(F)The existence of any labor organizing effort, strike, lockout, or other labor dispute at the place of employment. 
(G)The existence of any arrangements with any owner or agent of any establishment in the area of employment under which the contractor or employer is to receive a commission or any other benefit resulting from any sales (including the provision of services) by such establishment to the workers. 
(H)Whether and the extent to which workers will be compensated through workers’ compensation, private insurance, or otherwise for injuries or death, including work related injuries and death, during the period of employment and, if so, the name of the State workers’ compensation insurance carrier or the name of the policyholder of the private insurance, the name and the telephone number of each person who must be notified of an injury or death, and the time period within which such notice must be given. 
(I)Any education or training to be provided or made available, including the nature and cost of such training, who will pay such costs, and whether the training is a condition of employment, continued employment, or future employment. 
(J)A statement, approved by the Secretary of Labor, describing the protections of this Act for workers recruited abroad. 
(2)No foreign labor contractor or employer shall knowingly provide false or misleading information to any worker concerning any matter required to be disclosed in paragraph (1). 
(3)The information required to be disclosed by paragraph (1) to workers shall be provided in written form. Such information shall be provided in English or, as necessary and reasonable, in the language of the worker being recruited. The Department of Labor shall make forms available in English, Spanish, and other languages, as necessary, which may be used in providing workers with information required under this section. 
(4)No fees may be charged to a worker for recruitment. 
(5)No employer or foreign labor contractor shall, without justification, violate the terms of any working arrangement made by that contractor or employer. 
(6)The employer shall pay the transportation costs, including subsistence costs during the period of travel, for the worker from the place of recruitment to the place of employment and from the place of employment to such worker’s place of permanent residence. 
(7) 
(A)It shall be unlawful for an employer or a foreign labor contractor to fail or refuse to hire or to discharge any individual, or otherwise discriminate against an individual with respect to compensation, terms, conditions, or privileges of employment because such individual’s race, color, creed, sex, national origin, religion, age, or disability. 
(B)For the purposes of determining the existence of unlawful discrimination under subclause (A)— 
(i)in the case of a claim of discrimination based on race, color, creed, sex, national origin, or religion, the same legal standards shall apply as are applicable under title VII of the Civil Rights Act of 1964 (42 U.S.C. 2000e et seq.); 
(ii)in the case of a claim of discrimination based on unlawful discrimination based on age, the same legal standards shall apply as are applicable under the Age Discrimination in Employment Act of 1967 (29 U.S.C. 621 et seq.); and 
(iii)in the case of a claim of discrimination based on disability, the same legal standards shall apply as are applicable under title I of the Americans With Disabilities Act (42 U.S.C. 12101 et seq.).  
(b)Other worker protections 
(1)Each employer shall notify the Secretary of the identity of any foreign labor contractor involved in any foreign labor contractor activity for or on behalf of the employer. The employer shall be subject to the civil remedies of this Act for violations committed by such foreign labor contractor to the same extent as if the employer had committed the violation. The employer shall notify the Secretary of the identity of such a foreign labor contractor whose activities do not comply with this Act. 
(2)The Secretary shall maintain a list of all foreign labor contractors whom the Secretary knows or believes have been involved in violations of this Act, and make that list publicly available. The Secretary shall provide a procedure by which an employer, a foreign labor contractor, or someone acting on behalf of such contractor may seek to have a foreign labor contractor’s name removed from such list by demonstrating to the Secretary’s satisfaction that the foreign labor contractor has not violated this Act in the previous five years. 
(3)No foreign labor contractor shall violate, without justification, the terms of any written agreements made with an employer pertaining to any contracting activity or worker protection under this Act. 
(c)Discrimination prohibited against workers seeking relief under this ActNo person shall intimidate, threaten, restrain, coerce, blacklist, discharge, or in any manner discriminate against any worker because such worker has, with just cause, filed any complaint or instituted, or caused to be instituted, any proceeding under or related to this Act, or has testified or is about to testify in any such proceedings, or because of the exercise, with just cause, by such worker on behalf of himself or others of any right or protection afforded by this Act. 
3.Enforcement provisions 
(a)Criminal sanctionsWhoever knowingly violates this Act shall be fined under title 18, United States Code, or imprisoned not more than one year, or both. Upon conviction, after a first conviction under this section, for a second or subsequent violation of this Act, the defendant shall be fined under title 18, United States Code, or imprisoned not more than three years, or both. 
(b)Administrative sanctions 
(1) 
(A)Subject to subparagraph (B), the Secretary may assess a civil money penalty of not more than $5,000 on any person who violates this Act. 
(B)In determining the amount of any penalty to be assessed under subparagraph (A), the Secretary shall take into account (i) the previous record of the person in terms of compliance with this Act and with comparable requirements of the Fair Labor Standards Act of 1938, and with regulations promulgated under such Acts, and (ii) the gravity of the violation. 
(2)Any employer who uses the services of a foreign labor contractor who is on the list maintained by the Secretary pursuant to section 2(b)(2), shall, if the actions of such foreign labor contractor have contributed to a violation of this Act by the employer, be fined $10,000 per violation in addition to any other fines or penalties for which the employer may be liable for the violation. 
(c)Actions by SecretaryThe Secretary may take such actions, including seeking appropriate injunctive relief and specific performance of contractual obligations, as may be necessary to assure employer compliance with terms and conditions of employment under this Act and with this Act. 
(d)Waiver of rightsAgreements by employees purporting to waive or to modify their rights under this Act shall be void as contrary to public policy. 
(e)Representation in courtExcept as provided in section 518(a) of title 28, United States Code, relating to litigation before the Supreme Court, the Solicitor of Labor may appear for and represent the Secretary in any civil litigation brought under this Act, but all such litigation shall be subject to the direction and control of the Attorney General. 
4.Procedures in addition to other rights of employeesThe rights and remedies provided to workers by this Act are in addition to, and not in lieu of, any other contractual or statutory rights and remedies of the workers, and are not intended to alter or affect such rights and remedies. 
5.Authority to prescribe regulationsThe Secretary of Labor shall prescribe such regulations as may be necessary to carry out this Act. 
6.Definitions 
(a)In generalExcept as otherwise provided by this Act, for purposes of this Act the terms used in this Act shall have the same meanings, respectively, as are given those terms in section 3 of the Fair Labor Standards Act of 1938. 
(b)Other definitionsAs used in this Act: 
(1)The term United States means any within any State. 
(2)The term State means any State of the United States and includes the District of Columbia, Puerto Rico, Guam, American Samoa, the Commonwealth of the Northern Mariana Islands, and the Virgin Islands of the United States. 
(3)The term foreign labor contractor means any person who for any money or other valuable consideration paid or promised to be paid, performs any foreign labor contracting activity. 
(4)The term foreign labor contracting activity means recruiting, soliciting, hiring, employing, or furnishing, an individual who resides outside of the United States to be employed in the United States. 
(5)The term Secretary means the Secretary of Labor. 
(6)The term worker means an individual who is the subject of foreign labor contracting activity. 
 
